Exhibit 10.1

MINERAL PROPERTY ACQUISITION AGREEMENT

 

THIS AGREEMENT is made the 30th day of July 2012.

BETWEEN:

SANTO MINING CORPORATION., a Nevada company, whose address is Avenida Sarasota
No. 20, Torre Empresarial AIRD, Suite # 1103, La Julia, Santo Domingo, Dominican
Republic (the “Purchaser”);

AND

GEXPLO GOLD SRL., a Limited Liability Corporation organized and existing in
accordance with the laws of the Dominican Republic, Mercantile Registry No.
72792SD, RNC 13070344-2, legal address of head office at Suite No. 315, No. 10
on Avenida Tiradentes, Naco, city of Santo Domingo, National District, duly
represented by its company manager, Mr. ALAIN FRENCH, English, (citizen of the
United Kingdom), of legal age, unmarried, businessman, holder of United Kingdom
Passport No. 705244743, residential address in La Cobacha, Majagual in the
province of Samana (the “Vendor”);

 

AND

 

ROSA HABEILA FELIZ RUIZ, the Chief Executive Officer and Director of the
Purchaser, whose address is Avenida Sarasota No. 20, Torre Empresarial AIRD,
Suite # 1103, La Julia, Santo Domingo, Dominican Republic (“Ruiz”). 

WHEREAS:

A.                The Vendor is the registered beneficial owner of an undivided
one hundred percent (100%) right, title and interest in and to certain
prospective mineral claims in the Dominican Republic as described in Schedule
"A" attached hereto (the "Property");

B.                 The Vendor have agreed to sell to the Purchaser and the
Purchaser has agreed to purchase from the Vendor, 100% right, title and interest
in and to the Property and any deposits of minerals on the Properties, in
accordance with the terms and conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of
$10.00 now paid by the Purchaser to the Vendor and for other good and valuable
consideration, the receipt and sufficiency whereof the Vendor hereby
acknowledge, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1

--------------------------------------------------------------------------------

 

1.         Definitions

1.1       In this Agreement the following expressions shall, where the context
so admits, bear the meaning respectively set opposite them:

(a)    "Agreement”  means this Agreement, as the same may be amended,
supplemented or modified from time to time by mutual agreement of the parties.

(b)   “Acquisition Period” means the period from the signing of this Agreement
through the Closing Date.

(c)    “Closing Date” means the date on which the Vendor receives the 6,456,600
shares from Ruiz.

(d)   "Property"  means those certain mineral rights described in Schedule "A",
together with all leases, licenses, claims and all other interests derived from
any such permits, leases, licenses, claims and other interests necessary for the
development of the Properties or for the purpose of placing the Properties into
production or of continuing exploration on the Properties.

(e)    "Purchase Price” means the consideration specified in Subsection 3.2
hereof for the purchase of the Property by the Purchaser.

2.         Representations And Warranties Of The Purchaser And The Vendor

2.1       The Purchaser hereby represents and warrants to the Vendor as follows:

(a)        it is a valid corporation duly incorporated under the laws of Nevada
and in good standing under the laws of Nevada;

(b)        it has duly obtained all corporate authorizations for the execution
of this Agreement and for the performance of this Agreement by it;

(c)        there is no provision in its memorandum or articles or equivalent
constituent documents, and no provision in an existing mortgage, indenture,
guarantee, contract or agreement binding on it, and no provision in any statute,
rule, regulation, judgment, decree, order, franchise or permit applicable to it,
which would be contravened by its execution, delivery or performance of this
Agreement, and to the best of its knowledge it is not in default under any such
mortgage, indenture, guarantee, contract or agreement or in violation of any
such statute, rule, regulation, judgment, decree, order, franchise or permit,
which default or violation would have material adverse effect on the Purchaser;
and

(d)       no proceedings are pending for, and it is unaware of any basis for the
institution of, any proceedings relating to the dissolution or winding up of it
or the placing of it in bankruptcy or subject to any other laws governing the
affairs of insolvent persons.

2.2       The representations and warranties contained in subsection 2.1 are
provided for the exclusive benefit of the Vendor, and a breach of any one or
more thereof may be waived by the Vendor, in whole or in part, at any time
without prejudice to their rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2

--------------------------------------------------------------------------------

 

2.3       The Vendor hereby represents and warrants to the Purchaser as follows:

(a)        the Vendor is, and at the time of transfer to the Purchaser of the
Property will be, the recorded and beneficial owner of a 100% undivided right,
title and interest in and to the Property free and clear of all liens, charges,
encumbrances, claims, liabilities and adverse interests of any nature or kind,
and no taxes or rentals are or will be due in respect of any thereof;

(b)        the Property, as described in Schedule "A", are owned by the Vendor
free and clear of all liens, charges and encumbrances; 

(c)        there is no adverse claim or challenge to the ownership of or title
to the Property nor to the knowledge of the Vendor after due inquiry is there
any basis therefor, and there are no outstanding agreements or options or other
rights to acquire or purchase his interest in the Property or any portion
thereof, and no person, other than the Vendor pursuant to the provisions hereof,
has any royalty or other interest whatsoever in production from the Property or
otherwise;

(d)       the Vendor is the sole recorded and beneficial owner of the Property,
and has the full right, title, capacity and authority to own the Property and to
enter into this Agreement with the Purchaser and perform its obligations
hereunder, and the execution, delivery and performance hereof by Vendor will
neither constitute a default under or violate any provisions of any mortgage,
indenture, guarantee, contract or agreement binding on Vendor or any statute,
rule, regulation, judgment, decree, order, franchise or permit applicable to
Vendor nor, if the Vendor is a company, any provision of its memorandum,
articles, by-laws or other constitutional documents;

(e)        the Vendor holds all permits, licences, consents and authorities
issued by any government or governmental authority which are necessary in
connection with the ownership and operation of its business and the ownership of
the Property

(f)        the mineral claim application and or mineral claim comprising the
Property have been properly staked and recorded and are in good standing under
all applicable laws of the Dominican Republic;

(g)        neither the Vendor nor, to the best of their knowledge, any
predecessor in interest or title of the Vendor to the Property has done anything
whereby the Property may be encumbered or subject to any liability or adverse
interest of any nature or kind;

(h)        each and every mineral claim application and or mineral claim in
respect of the Property has been duly made, granted and recorded, and is free of
defects and in good standing pursuant to the laws of the jurisdiction in which
the Property is situate; and

(i)         according to the Dominican Mining Law #146 Vender has the right to
enter all Property to conduct exploration work subject to payment of any damages
to the land owner.   

2.4       The representations and warranties contained in subsection 2.3 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

3

--------------------------------------------------------------------------------

 

2.5       The representations and warranties of the parties hereinbefore set out
are conditions upon which the parties have relied on in entering into this
Agreement.  Any defaulting party shall be liable and shall indemnify and save
harmless the non-defaulting party from any and all loss (including economic
loss), costs, damages, actions and suits arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by it and contained in this Agreement.

3.         Acquisition of the Property

3.1       The Vendor, subject to the terms hereof, hereby agrees to sell to the
Purchaser and, on the Closing Date, to transfer to the Purchaser, a 100%
undivided right, title and interest in and to the Property free from all liens,
mortgages, charges, pledges, encumbrances, claims, liabilities, adverse
interests or other burdens of any nature or kind (each, a "burden") with all
rights now or thereafter attached thereto. If the Purchaser should notify the
Vendor in writing of any burden or burdens against the Property then the Vendor
shall, after ascertaining the validity thereof, which shall be prosecuted in
good faith, and in any event within a reasonable period of time after
notification thereof by the Purchaser, attend to the discharge of such burden or
burdens at their own expense, or will indemnify the Purchaser against the same
and will provide such security as may reasonably be requested by the Purchaser
to secure such indemnity.

 

The Purchaser and Ruiz agree to purchase the Property and pay the consideration
hereinafter specified.

 

(a)                3.2       The Vendor shall receive the following as payment
for the sale of the Property (the “Purchase Price”):6,456,600 shares of the
Purchaser’s common stock currently in Ruiz’s possession, which shall equate to
10.20% of the Purchaser’s total issued and outstanding common stock on the
Closing Date, to be transferred to the Vendor on the Closing Date; and

(b)               the cancelation of the promissory note for $59,770.39 from the
Purchaser to the Vendor dated May 31, 2012.

Ruiz shall pay the Purchase Price to Vendor on behalf of the Purchaser, and such
shall constitute full and final satisfaction of the Purchase Price to the Vendor
on a joint and several basis.

3.3       The Closing Date shall occur within 7 days of the satisfaction of the
following conditions:

 

(a)    The Purchaser shall enter into a financing agreement with a third party
for an aggregate of $500,000, with $200,000 to be raised on or before Closing
Date and the remaining $300,000 within 60 days of Closing. The failure of the
remaining $300,000 to be raised within 60 days of Closing or at any point will
not constitute a breach of this Agreement. 

(b)   The Vendor shall receive 6,456,600 shares of the Purchaser’s common stock
from Ruiz, which shall equate to 10.20 % of the Purchaser’s total issued and
outstanding common stock.

 

4

--------------------------------------------------------------------------------

 

 

(c)    The appointment of Alain French, a principal of the Vendor, as the
Purchaser’s President, CEO and a member of its board of directors. 

(d)   The recapitalization of the issued and outstanding common shares by
initiating a reverse stock split of the Corporation’s issued and outstanding
shares of Common Stock, such that each of the Corporation’s issued and
outstanding shares of Common Stock shall be automatically reclassified and
changed on the basis of 1 new share for each 4 old shares

3.4       If the remaining $300,000 in the financing is raised, then the
Purchaser will have the first right of refusal to purchase an additional four
(4) properties defined in Schedule “B”, defined herein as the “Option
Properties.” If the Purchaser acquires the Option Properties, the Vendor shall
receive an additional 25,826,403 shares of the Purchaser’s common stock from
Ruiz, which shall equate to 40.80% of the Purchaser’s total issued and
outstanding common stock.

3.5       Vendor recognizes that the acquisition by the Purchaser of the
Property is subject to the approval of regulatory authorities in the Dominican
Republic and, accordingly, the Vendor agrees to do and complies with all such
other acts and things as are reasonably required by the regulatory authorities
to transfer the Property and shall hold the Property for the benefit of
Purchaser until such transfer occurs.  Where a variation in the terms of this
Agreement is reasonably required by the regulatory authorities, such change will
be deemed to be accepted by the parties hereto and form part of the terms of
this Agreement, provided that such change does not materially effect the share
structure, funding amount or scheduling as set out in this Agreement.

4.         Registration And Transfer Of Property

4.1       Upon receipt of the Purchase Price the Vendor shall deliver to the
Purchaser such transfer documents (hereinafter referred to as the "Property
Transfer Documents") as the Purchaser or its counsel may reasonably deem
necessary to assign, transfer and assure to the Purchaser, good, safe and
marketable holding and title to 100% undivided right, title and interest in and
to the Property.

4.2       The Purchaser shall be entitled to record all Property Transfer
Documents contemplated hereby at its own cost with the appropriate government
office to effect legal transfer of the Property into the name of the Purchaser,
provided that the Purchaser shall hold the Property subject to the terms of this
Agreement until payment of the Purchase Price, it being understood that the
transfer of legal title to the Property to the Purchaser prior to the payment of
the entire Purchase Price is for administrative convenience only.

5.         Obligations Of The Purchaser During The Currency Of This Agreement

5.1       From the date of this Agreement until the transfer of the Property,
the Vendor shall:

 (a)       maintain the Property in good standing by the doing and filing of
assessment work or the making of payments in lieu thereof, by the payment of
taxes and rentals, and the performance of all other actions which may be
necessary in that regard and in order to keep the Property free and clear of all
liens and other charges arising from the Purchaser's activities thereon, except
those at the time being contested in good faith by the Purchaser;

 

5

--------------------------------------------------------------------------------

 

(b)        permit the Purchaser, their employees, agents and designated
consultants, at their own risk, access to the Property at all reasonable times
and the Vendor agrees to indemnify the Purchaser against and save it harmless
from all costs, claims, liabilities, expenses and damages of any nature or kind
that the Vendor may incur or suffer as a result of any injury (including injury
causing death) to any employee, agent or designated consultant of the Purchaser
while on the Properties;(c) do all work on the Property in a good and
workmanlike fashion and in accordance with all applicable laws, regulations,
orders and ordinance of any governmental authority; and

(d)       indemnify and save the Purchaser  harmless in respect of any and all
costs, claims, liabilities and expenses arising out of the Vendor’s  activities
on the Property; provided that the Vendor shall incur no obligations hereunder
in respect of any such costs, claims, liabilities and expenses arising or
damages suffered after the termination of this Agreement if upon the termination
of this Agreement any workings on or improvements to the Property made by the
Purchaser are left in a safe condition.

6.         Termination Of This Agreement

6.1       If the Closing Date does not occur within 90 days of the date of this
Agreement, this Agreement may be terminated by either party by giving written
notice of such to the other party. 

6.2       The Purchaser shall have the right, within a period of 180 days
following the termination of this Agreement, to remove from the Property all
buildings, plant, equipment, machinery, tools, appliances and supplies which
have been brought upon the Property by or on behalf of the Purchaser, and any
such Property not removed within such 180-day period shall thereafter become the
Property of the Vendor.

7.         Force Majeure

7.1       If the Purchaser is at any time either during the Acquisition Period
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, walk-outs, labour shortages, power shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
the Purchaser, then the time limited for the performance by the Purchaser of its
obligations hereunder shall be extended by a period of time equal in length to
the period of each such prevention or delay, provided, however, that nothing
herein shall discharge the Purchaser from its obligations hereunder to maintain
the Property in good standing.

7.2       The Purchaser shall give prompt notice to the Vendor of each event of
force majeure and upon cessation of such event shall furnish the Vendor with
notice to that effect together with particulars of the number of days by which
the obligations of the Purchaser hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

7.3       After the Commencement of Commercial Production, the Purchaser shall
work, mine and operate the Property during such time or times as the Purchaser
in its sole judgment considers such operations to be profitable. The Purchaser
may suspend or curtail operations, both before and after Commencement of
Commercial Production, during periods when the products derived from the
Property cannot be profitably sold at prevailing prices or if an unreasonable
inventory thereof, in the Purchaser's sole judgment, has accumulated or would
otherwise accumulate.

 

6

--------------------------------------------------------------------------------

 

8.         Confidential Information

8.1       No information furnished by either party hereunder in respect of the
activities carried out on the Property by either party, or related to the sale
of substances derived from the Property, shall be published or otherwise
disclosed or disseminated by either party without the prior written consent of
either party, but such consent in respect of the reporting of factual data shall
not be unreasonably withheld, and shall not be withheld in respect of
information required to be publicly disclosed pursuant to applicable securities
or corporate laws.

8.2       The consent required by paragraph 8.1 will not apply to a disclosure:

(a)        to an Affiliate, consultant, contractor or subcontractor that has a
bona fide need to be informed;

(b)        to any third party to whom the disclosing party contemplates a
transfer of all or any part of its interest in this Agreement;

(c)        to a governmental agency or to the public which such party believes
in good faith is required by pertinent laws or regulation or the rules of any
applicable stock exchange;

(d)       to an investment dealer, broker, bank or similar financial
institution, in confidence if required as part of a due diligence investigation
by such financial institution in connection with a financing required by such
party or its shareholders or affiliates to meet, in part, its obligations under
this Agreement; or

(e)        in a prospectus or other offering document pursuant to which such
party proposes to raise financing to meet, in part, its obligations under this
Agreement.          

9.         Notice

9.1       Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a post office addressed to the party entitled to
receive the same, or delivered to such party, at the address for such party
specified above or given by facsimile (with electronic confirmed receipt).  The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, the first business day after the date of
transmission if given by facsimile (with electronic confirmed receipt) or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
fifth day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.

9.2       Either party may at any time and from time to time notify the other
party in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.

 

7

--------------------------------------------------------------------------------

 

10.       General

10.1     This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

10.2     The parties have not created a partnership and nothing contained in
this Agreement shall in any manner whatsoever constitute any party the partner,
agent or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever.  No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

10.3     No consent or waiver expressed or implied by either party in respect of
any breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

10.4     The parties shall promptly execute or cause to be executed all
documents, deeds, conveyances and other instruments of further assurance which
may be reasonably necessary or advisable to carry out fully the intent of this
Agreement or to record wherever appropriate the respective interests from time
to time of the parties in the Property.

10.5     Subject to the Vendor conducting a satisfactory review of the third
party, the Purchaser may assign its rights and obligations under this Agreement
to a third party, provided that the third party is an OTC Bulletin Board listed
company and the Vendor receives an equal percentage ownership in the third
party.  Any transaction undertaken hereby will be required to close within 30
days of the assignment. 

10.6     This Agreement is subject to the approval of the appropriate regulatory
authorities and the parties agree to such reasonable amendments as may be
required by those regulatory authorities.

10.7     The Purchaser shall not undertake any split or consolidation of its
common shares, or file any registration statements with the U.S. Securities and
Exchange Commission, for a period of 6 months from the time that the Option
Property is acquired.

10.8     The Purchaser shall not undertake any amendments to its articles of
incorporation or any split or consolidation of its common shares, or file any
registration statements with the U.S. Securities and Exchange Commission, for a
period of 6 months from the Closing Date. In no event shall the Purchaser
undertake any action which will reduce the Vendor’s percentage ownership of the
Purchaser’s common stock until this Agreement is closed or terminated.

10.9     This Agreement shall be construed in accordance with the laws in force
from time to time in the state of Nevada.

10.10   This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Vendor has hereunto set his hand, and the corporate seal
of the Purchaser has hereunto been affixed in the presence of its duly
authorized officers in that behalf, as of the day and year first above written.

 

 

SIGNED AND DELIVERED BY
SANTO MINING CORPORATION.


Per:
          _/s/ ROSA HABEILA FELIZ RUIZ


         Authorized Signatory

 

 

SIGNED AND DELIVERED BY
GEXPLO GOLD SRL.


Per:
            /s/ALAIN FRENCH                      
         Authorized Signatory

 

 

 

SIGNED AND DELIVERED BY




_/s/ ROSA HABEILA FELIZ RUIZ
ROSA HABEILA FELIZ RUIZ

 

 

9

--------------------------------------------------------------------------------

 

Schedule "A"

THIS IS SCHEDULE "A" to the Mineral Property Acquisition Agreement made as of
the 30th day of July, 2012

"THE PROPERTY"

 

1)         Alexia Claim:  “ALEXIA”,  is located in the province of Dajabon, in
the municipalities of Dajabon and Partido, specifically in the sections Chaucey,
La Gorra and Partido Arriba, covering  Los Indios, Pueblo Nuevo, Hatico Viejo,
El Junco, La Gallina, Tahuique and Charo located in the Dajabon 5874-I (11) and
Loma de Cabrera 5874-II (19) topographical sheets, complying with the terms of
mining law No. 146 and its regulations.

 

The total area covered by the exploration request is 2,775 mining hectares.

 

The Starting Point (PP in its Spanish acronym) is located 30.5 meters in a
direction of S28O - 00’W from the Reference Point (PR in its Spanish acronym).
This PP is identified on the ground by a concrete monument with the initials
“PP” and with a partially buried two-inch diameter PVC tube filled with
concrete.  The “PP” is located at coordinates UTM N2161967 and E232742 (Datum
NAD27). 

 

The Reference Point (PR) is identified on the ground in the same manner as the
PP and is located on the east side of the road that connects Tahique y Chaucey.
The PR is located at the coordinates N2161940 y E232727 (Datum NAD27) at a
distance of 17 meters from the CC.       

 

The Point of Reference has been connected to three (3) visuals with landmarks on
the ground with the initials V1, V2, and V3 in the following manner:

 

From

 

 

To

Magnetic Direction

Distance

(meters)

Direct Positive Angle

PR

PP

S 28O - 00’ W

30.5

00O - 00’

PR

V1

S 74O - 00’ W

21.2

46O - 00’

PR

V2

N 57O - 00’ W

16.1

95O - 00’

PR

V3

N 15O - 00’ W

20.4

137O - 00’

PR

CC

N

17

152O - 00’

 

PR:  N2161940 and E232727                                      PP:   N2161967
and E232742 

 

BOUNDARY DESCRIPTIONS OF THE REQUESTED AREA:

 

10

--------------------------------------------------------------------------------

 

The “ALEXIA”  concession boundaries will follow the direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90o, according to that outlined in the following table:

 

From Point of Beginning

 

To Point of Ending

Cardinal

Distance

( Meters)

UTM North

(From POB)

UTM East

(From POB)

PP

1

North

33.0

N2161967

E232742

1

2

East

1,258

N2162000

E232742

2

3

South

3,500

N2162000

E234000

3

4

East

1,000

N2158500

E234000

4

5

North

1,500

N2158500

E235000

5

6

East

1,500

N2160000

E235000

6

7

South

3,500

N2160000

E236500

7

8

West

5,500

N2156500

E236500

8

9

North

1,500

N2156500

E231000

9

10

West

1,000

N2158000

E231000

10

11

North

4,000

N2158000

E230000

11

12

East

2,742

N2162000

E230000

 

The data for the preparation of the map for this request was taken from the
topographic sheet named Dajabon 5874-I (11) and Loma de Cabrera 5874-II (19) on
a scale of 1:50,000.

 

The request is adjacent to the exploration concessions Fresso, Mal María, Cerro
Chino and La Paloma.

The lands pertaining to the Concession are the Property of the following people:
Federico García, Manuel De La Cruz, Martínez family, Alberto Tavarez, among
others.

 

 

 

11

--------------------------------------------------------------------------------

 

Schedule "B"

THIS IS SCHEDULE "B" to the Mineral Property Acquisition Agreement made as of
the 30th day of July, 2012.

 

1) Walter Claim:  

 

“WALTER”, located in the Sánchez Ramírez province, in the municipality of Cotui,
in accordance with the Zambrana (Hatillo) #6172-I (55) topographic sheet,
complying with the terms of mining law No. 146 and its regulations.

 

The total area covered by the exploration request is 200 mining hectares.

 

The Starting Point (PP in its Spanish acronym) is located 57 meters in a
direction of N300W from the Reference Point (or PR in its Spanish acronym). The
PP is identified on the ground by a concrete monument with the initials “PP” and
with a partially buried two-inch diameter PVC tube filled with concrete.  The
“PP” is located at coordinates UTM N2090512 and E372490 (NAD 27datum).

 

The Reference Point (PR) is identified on the ground in the same manner as the
“PP” and is located on the south side of the road that connects Tocoa, La
Placete and Maimon. The “PR” is located at the coordinates UTM N2090524 and
E372443 (NAD 27datum) at a distance of 24 meters from the centre of the culvert
over the  Guaré stream in the section of road that goes from Tocoa to La
Placeta.

             

The Point of Reference has been connected to three (3) land visuals in the
following manner:

 

 

 

WALTER Connection Point Table:From

Magnetic Direction

Distance (Meters)

Direct Positive Angle

PR-PP

S120o-00’E

57.0

00’-00”

PR-V1

N51o-00’E

19.0

291’-30”

PR-V2

N62o-00’E

20.0

302’-00”

PR-V3

N77o-00’E

24.0

315’-30”

PR-CC

N327o-00’W

24.0

207’-30”

PP-1

East

10.0

 

 

             

BOUNDARY DESCRIPTIONS OF THE REQUESTED AREA:

The “Walter” concession boundaries will follow the direction of the Universal
Transverse Mercator (UTM) grid on vertices with incoming and outgoing angles of
90o, according to that outlined in the following table:

 

 

 

12

--------------------------------------------------------------------------------

 

POINT OF BEGINNING

POINT OF ENDING

CARDINAL

DISTANCE IN METERS

UTM NORTH

(FROM POB)

UTM

EAST

(FROM POB)

PP

A

east

10.00

N2090512

E372490

A

B

SOUTH

512.00

N2090512

E372500

B

C

WEST

2,000.00

N2089000

E372500

C

D

NORTH

1,000.00

N2089000

E370500

D

E

EAST

2,000.00

N2091000

E370500

E

A

SOUTH

488.00

N2091000

E372500

 

2)  MARIA Claim:   

 

 “MARIA”,  located in the provinces of Monseñor Nouel and La Vega, in the
Municipalities of Bonao and La Vega, in the sections of Sabana Del Puerto,
Jumunucu and Guanábano, and in the village of Cerro Grande, found in the Fantino
#6173-III (43)  topographical sheets, complying with the terms of mining law No.
146 and its regulations.

                                            

The total area covered by the exploration request is 1,486 mining hectares.

 

The Starting Point (PP in its Spanish acronym) is located 58.65  meters in a
direction of S140 - 00’W from the Reference Point (PR in its Spanish acronym).
This PP is identified on the ground by a concrete monument with the initials
“PP” and with a partially buried two-inch diameter PVC tube filled with
concrete.  The “PP” is located at coordinates UTM N2115880 y E353201 (Datum
NAD27). 

The Reference Point (PR) is identified on the ground in the same manner as the
PP and is located on the East side of the road that connects the villages of La
Ceibita, JunumucuyRincon. The PR is located at the coordinates UTM N2115935 y 
E353216 (Datum NAD27).

The Point of Reference has been connected to three (3) visuals with landmarks on
the ground with the initials V1, V2, and V3 in the following manner:

 

SHALEE Connection Point Table:

 

From

To

Magnetic Direction

Distance (Meters)

Direct Positive Angle


PR

PP

S14o-30’W

58.65

00’-00”


PR

V1

S38o-00’W

14.00

23’-30”

PR

V2

S74o-00’W

12.70

59’-30”

PR

V3

N74 o-00’W

8.10

91’-30”

PR

CC

S27o -00’E

11.0

318’-30”

 

13

--------------------------------------------------------------------------------

 

BOUNDARY DESCRIPTIONS OF THE REQUESTED AREA

The “MARIA”  concession boundaries will follow the direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90o, according to that outlined in the following table:

 

POINT OF BEGINNING

POINT OF ENDING

CARDINAL

DISTANCE IN METERS

UTM NORTH

(FROM POB)

UTM

EAST

(FROM POB)

PP

A

EAST

99

N2115880

E353201

A

B

SOUTH

280

N2115880

E353300

B

C

WEST

1,300

N2115600

E353300

C

D

SOUTH

600

N2115600

E352000

D

E

WEST

500

N2115000

E352000

E

F

SOUTH

2,000

N2115000

E351500

F

G

EAST

1,500

N2113000

E351500

G

H

SOUTH

1,000

N2113000

E353000

H

I

WEST

500

N2112000

E353000

I

J

SOUTH

1,000

N2112000

E352500

J

K

WEST

500

N2111000

E352500

K

L

SOUTH

200

N2111000

E352000

L

M

WEST

200

N2110800

E352000

M

N

NORTH

700

N2110800

E351800

N

O

EAST

500

N2111500

E351800

O

P

WEST

1,400

N2111500

E352300

P

Q

NORTH

1,300

N2112900

E352300

Q

R

WEST

900

N2112900

E351000

R

S

SOUTH

1,000

N2112000

E351000

S

T

WEST

1,000

N2112000

E350000

T

U

NORTH

800

N2111000

E350000

U

V

WEST

1,900

N2111000

E349000

V

W

NORTH

700

N2112900

E349000

W

X

WEST

1,400

N2112900

E348500

X

Y

NORTH

500

N2114300

E348500

Y

Z

EAST

1,700

N2114300

E348000

Z

A

SOUTH

5,300

N2116000

E348000

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

3) Shalee Claim:  

 

 “SHALEE”,  located in the provinces of Santiago and La Vega, covering the
municipalities of Janico and La Vega, sections of Loma de Corral, Mesetas, Jagua
Abajo, Pinalito, El Caimito and Yaque Abajo, in Guanajuma, Henequen, Las Cuevas,
Los Aqueyes, El Presentado, El Jagua, La Cruz de la Loma, El Corral, El Pichaco
de Mongo, Loma de Bicaro and Ibeo, found in the La Vega 6073-I (31) and Janico
6073-IV (30) topographical sheets, complying with the terms of mining law No.
146 and its regulations.

                                            

The total area covered by the exploration request is 4,275 mining hectares.

 

The Starting Point (PP in its Spanish acronym) is located 16.62  meters in a
direction of N120 - 00’E from the Reference Point (PR in its Spanish acronym).
This PP is identified on the ground by a concrete monument with the initials
“PP” and with a partially buried two-inch diameter PVC tube filled with
concrete.  The “PP” is located at coordinates N2131477 and E317848  (Datum
NAD27). 

 

The Reference Point (PR) is identified on the ground in the same manner as the
PP and is located on the East side of the lane that connects El Caimito and El
Presentado on the South side of the Village Neighborhorhood Association
Building. The PR is located at the coordinates UTM N2131455 y E317846 (Datum
NAD27). The Point of Reference has been connected to three (3) visuals with
landmarks on the ground with the initials V1, V2, and V3 in the following
manner:

 

SHALEE Connection Point Table:

 

From

To

Magnetic Direction

Distance (Meters)

Direct Positive Angle


PR

PP

N120E

16.62

000-00’

PR

V1

N400E

10.36

280-00’

PR

V2

N820E

8.63

700-00’


PR

V3

S550E

13.85

1130-00’

PR

CC

S350E

12.30

1330-00’

PP

1

NORTH

23.00

-

 

 

BOUNDARY DESCRIPTIONS OF THE REQUESTED AREA

The “SHALEE”  concession boundaries will follow the direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90o, according to that outlined in the following table:

 

 

15

--------------------------------------------------------------------------------

 


FROM


POINT


OF BEGINNING

 

To

point

of

Ending

cardinal

Distance

( Meters)

UTM North

(from POB)

UTM East

(From POE)

PP

1

North

 

 

 

1

2

East

 

2133000N

 

2

3

South

1,500

2133300N

316000E

3

4

East

4,000

2131500N

316000E

4

5

South

1,000

2131500N

320000E

5

6

East

2,500

2130500N

320000E

6

7

South

1,500

2130500N

322500E

7

8

East

500

2129000N

322500E

8

9

South

1,500

2129000N

323000E

9

10

West

8,000

2128000N

323000E

10

11

South

4,000

2128000N

315000E

11

12

West

1,000

2124000N

315000E

12

13

North

2,000

2124000N

314000E

13

14

East

500

2126000N

314000E

14

15

North

4,000

2126000N

314500E

15

16

West

2,500

2130000N

314500E

16

17

North

2,000

2130000N

312000E

17

18

West

2,500

2132000N

312000E

18

19

North

1,500

2132000N

309500E

19

20

East

3,000

2133500N

309500E

20

21

South

500

3130000N

312500E

21

1

East

 

3130000N

312500E

1

PP

South

 

2133000N

 

 

4. Daniel Claim:   

 

 “DANIEL”,  located in the province of Santiago, covering the municipality of 
El Rubio (DM),  the section Magua and Pananao, and the villages of   Loma de
Mina, la Mina, Magua Arriba, Los Sillones y los Rinconeso;  located in the
Moncion topographic pages 5974-II (21) complying with the terms of mining law
No. 146 and its regulations.

                                            

The total area covered by the exploration request is 900 mining hectares.

                                      

The Starting Point (PP in its Spanish acronym) is located 51.0 meters in a
direction of S80 - 00’W from the Reference Point (PR in its Spanish acronym).
This PP is identified on the ground by a concrete monument with the initials
“PP” and with a partially buried two-inch diameter PVC tube filled with
concrete.  The “PP” is located at coordinates UTM N2146645 and E272200 (Datum
NAD27). 

 

The Reference Point (PR in its Spanish acronym) is identified on the ground in
the same manner as the PP and is located on the North side of the lane that
connects the Moncion hydroelectric dam and the village of Los Rincones. The PR
is located at the coordinates UTM N2146694 and E272211 (Datum NAD27), at a
distance of approximately 10.0 meters from the centre of the road.

16

--------------------------------------------------------------------------------

 

 

The Point of Reference has been connected to three (3) visuals with landmarks on
the ground with the initials V1, V2, and V3 in the following manner:

 

DANIELConnection Point Table:

 

FROM

TO

BEARING  

DISTANCE METERS

DIRECT

POSITIVE

ANGLE

PR

PP=1

S8o-00’W

51.00

00’-00”

PR

V1

N30o-00’E

32.75

65’-00”

PR

V2

S85o-00’E

6.50

133’-00”

PR

V3

S17o-00’E

15.50

158’-00”

 

 

BOUNDARY DESCRIPTIONS OF THE REQUESTED AREA:

The DANIEL  concession boundaries will follow the direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90o, according to that outlined in the following table:

 


FROM POINT OF BEGINNING

 

To

point of

Ending

cardinal

Distance

( Meters)

UTM North

(from POB)

UTM East

(From POE)

PP = 1

2

North

555

2146645

278200

2

3

East

400

2147200

278200

3

4

North

400

2147200

278600

4

5

East

400

2147600

278600

5

6

South

4600

2147600

279000

6

7

East

1000

2143000

279000

7

8

South

1500

2143000

278000

8

9

West

2000

2141500

278000

9

10

North

500

2141500

276000

10

11

West

500

2142000

276000

11

12

North

500

2142000

275500

12

13

West

1000

2142500

275500

13

14

North

1000

2142500

274500

14

15

East

300

2143500

274500

15

16

North

800

2143500

274800

16

17

East

700

2144300

274800

17

18

South

500

2144300

275500

18

19

East

800

2143800

275500

19

20

South

500

2143800

276300

20

21

East

200

2143300

276300

21

22

South

1400

2143300

276500

22

23

East

900

2141900

276500

23

24

North

1700

2141900

277400

24

25

East

700

2143600

277400

25

26

North

400

2143600

278100

26

27

West

100

2144000

278100

27

28

North

1200

2144000

278000

28

29

East

300

2145200

278000

29

30

North

500

2145200

278300

30

31

West

100

2145700

278300

31

PP = 1

North

945

2145700

278200

17

--------------------------------------------------------------------------------

 